RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

WITHDRAWN REJECTIONS
The double patenting rejections to the claims made of record in the office action mailed on 08/07/2020 are being held in abeyance until such time as the claims are deemed otherwise allowable. 
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 4-6, 8, 13, 15, 17-18 and 21 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Cumberland et al. (Inorganic Clusters as Single-Source Precursors for Preparation of CdSe, ZnSe and CdSe/ZnS nanomaterials, Chem. Mater. 2002, 14, 1576-1584).
Regardings claims 1, 4-5 and 21, Cumberland et al. teaches CdSe, ZnSe and CdSe/ZnS core shell quantum dots prepared via inorganic molecular clusters in the form of [M10Se4(SPh)16]4-
With respect to the newly amended limitation “wherein the core semiconduictor material is formed from a nanoparticle precursor composition in the presence of the molecular cluster compound”, the limitation refers to a process for obtaining the claimed product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113. It does not appear that a structural difference necessarily exists between the prior art and the claimed invention by the inclusion of the new limitation. In particular, the Applicant includes embodiments wherein the molecular cluster compound includes elements which may be the same as the core semiconductor material (see e.g. claim 21), whereby the end product is a core material in contact with the ligands of the molecular cluster compound.
In addition, the Examiner the newly amended limitation does not patentably define over the teachings of Cumberland et al. because the core/shell quantum dots undergo growth in the presence of the molecular cluster compounds (see e.g. page 1581, Fig 1 and 7). Thus, the smaller nanoparticle materials continue to grow to become larger particles in the presence of the cluster compound such that the smaller particles could be described as the “nanoparticle precursor” of the nanoparticles in their final, larger size and are present in the reaction solution with the molecular cluster compound.
Regarding claims 6, 8, 13 and 15, the quantum dots may be in the form of a core shell of CdSe/ZnS wherein ZnS comprises a Group 12 and Group 16 element.
Regarding claims 17-18, the nanoparticles may be capped with an amine containing compound coordinated to the surface thereof. (Fig. 7 and Experimental Section, page 1578-1579).
Claim Rejections - 35 USC § 103
Claims 2-3, 7, 9-12, 14, 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cumberland et al. (Inorganic Clusters as Single-Source Precursors for Preparation of CdSe, ZnSe and CdSe/ZnS nanomaterials, Chem. Mater. 2002, 14, 1576-1584) in view of Treadway et al. (U.S. App. Pub. No. 2003/0017264).
Cumberland et al. is relied upon as described in the rejection of claim 1, above.
Regarding claims 2-3, 7 and 14, Cumberland et al. does not teach the use of Group 13 elements or Group 15 elements.
Treadway et al. is directed to making quantum dot compositions comprising Group 2, 12, 13, 14, 15 or 16 elements including core/shell structures. (Abstract). The quantum dots may include In and P containing nanocrystals. (par. [0015-[0017]). 
It would have been obvious to one of ordinary skill in the art to manufacture Group 13 and 15 elements containing nanocrystals according to the process disclosed in Cumberland et al.
One of ordinary skill in the art would have found it obvious to manufacture Group 13 and 15 elements since In and P are recognized in the art are being suitable for manufacturing luminescent nanocrystals that are alternatives to CdS and CdSe nanocrystals which also be less toxic than the cadmium based versions.

Regarding claims 9-12, 16 and 19, Treadway et al. teaches the use of ternary, doped and quaternary semiconductor materials that are known alternative to binary semiconductor materials. (par. [0015]-[0016]). Treadway et al. further teaches the inclusion of additional layers or regions in addition to the semiconductor shell. (par. [0050]-[0052]).
It would have been obvious to one of ordinary skill in the art to use ternary, doped or quaternary semiconductor compositions in view of the ability to have tunable emission spectrums due to the combination of compounds used. It would further have been obvious to one of ordinary skill in the art to include additional inorganic layers on the surface of the core to make a composition which transitions gradually from core to shell (par. [0013]) which would has a larger bandgap energy that the core material and therefore would allow for the emission wavelength to be tuned over a wider range of wavelengths.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 12/14/2020 regarding the double patenting rejections made of record in the office action mailed on 08/07/2020 have been considered but are moot since the rejections have been withdrawn.
Applicant’s arguments in the response filed 12/14/2020 regarding the double patenting rejections made of record in the office action mailed on 08/07/2020 have been carefully considered but are deemed unpersuasive.
As discussed in the rejections above, the newly amended limitations do not confer patentability to the claims over the previously cited art. The limitations contain process limitations which do not appear to structurally define the product over the prior art. Furthermore, the limitations are present in the Cumberland et al. reference by virtue of the nanoparticles exhibiting growth in solution to form larger particles in the presence of the molecular cluster compound, wherein the Examiner is interpreting the growing nanoparticles as being equivalent to the claimed “nanoparticle precursor” for the final product.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        03/05/2021